Citation Nr: 1411322	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-11 401	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Whether Chapter 35 education benefits may be paid prior to June 4, 2010.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in Vietnam, for which he received the Vietnam Campaign Medal, among other decorations.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Muskogee Education Center.  


FINDING OF FACT

After receiving the required written notification from VA, the appellant elected to have her Chapter 35 education benefits begin effective June 4, 2010.


CONCLUSION OF LAW

Following the appellant's formal election of June 4, 2010, an earlier effective date for Chapter 35 education benefits is precluded by law.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2012); 38 C.F.R. § 21.3041(i) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was found to be permanently and totally disabled due to service-connected disabilities in a June 2010 RO decision, effective September 28, 2009.  The Veteran was notified of this decision in correspondence dated in June 2010.  

The appellant was born in February 1984, meaning that she achieved the age of 18 years in February 2002.  It follows that she subsequently reached the age of 26 years in February 2010.  Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the eight years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  However, where the effective date of the permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. 21.3041(a)(2).  

Here, the appellant turned 26 in February 2010, and, thus, fortunately qualified for this additional period of eligibility.  

As the law is written, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability(ies).  38 C.F.R. § 21.3040(c).  As a result, if the Veteran had been deemed to have been permanently and totally disabled only several months later, she would have been completely ineligible for Chapter 35 benefits.  

The appellant submitted several applications for Dependents' Education Assistance (DEA or chapter 35 benefits) benefits in 2009 and 2010.  On these applications, she indicated variously that she wished to begin receiving her education benefits in January 2009 and October 2010.  

Following the submission of various preliminary documents such as her birth certificate, the RO notified her in November 2010 that she qualified for DEA benefits, and that her next step toward claiming those benefits was to elect the beginning date of her eligibility period.  Under the heading, "Why Your Beginning Date Is Important," the letter explained that her beginning date was important because she had eight years from the beginning date to use her benefits, and that VA could not pay her for any training taken before the date she chose.  In bold print, the letter informed that, "You can't change the beginning date once you have negotiated a check."  

The letter further explained that the earliest date she was eligible for such benefits was September 28, 2009, or the date that her father, the Veteran, had been adjudicated as totally and permanently disabled for VA purposes.  She could also choose the date June 11, 2010, which was the date of the notice informing him of this adjudicative determination; or any date between these two.  She was given 60 days from the date of the November 2010 letter to make an election; if she did not do so within this time, the RO arbitrarily would choose the date of June 4, 2010, for her.  Again, the letter provided in bold print, that, "Once you negotiate a check, you can't change the election date.  If you choose to elect a date other than the date we have chosen, you will need to return any check you have received under this program prior to negotiating the check."  

In a facsimile document received in November 2010, the appellant selected June 4, 2010, as the beginning date for her DEA benefits.  This document bears her signature as well as the address to which the November 2010 notice was mailed.  However, in December 2010, she faxed another documents in which she selected September 28, 2009, as the beginning date for her DEA benefits.  She included the following explanation as to her choice.  "I re-choose this election date because I was enrolled as a full time student at another college (Houston Community College) during the time which my father became totally disabled for VA purposes which may qualify me for Chapter 35 benefits during the fall semester of 2009."  She provided a similar explanation on the cover page of her facsimile transmission.  

In a December 2010 letter, the VA informed the appellant that because she had already selected June 4, 2010, as her election date, and had already been paid for her fall 2010 enrollment, VA could not change her election date.  The appellant filed a timely appeal as to this determination.  Her main argument is that she was told over the phone that she could change her election date at a later time, and that she failed to understand the binding and irrevocable nature of her initial November 2010 choice.  

Governing law and regulation provides that VA must provide written notice to certain eligible children, such as the appellant, informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(i).  

In this case, the VA fully complied with the law regarding notice to the appellant.  Review of the notice she was provided with reveals that it was written clearly and in plain English, and that it unequivocally laid out the irrevocable nature of the choice she was required to make.  The Board finds that the contents of the November 2010 letter should have been understandable to a reasonable person and especially to anyone with several semesters of college education behind her, as the appellant had.  We additionally note the appellant's facility with the English language in her pleadings before the Board.  Thus, it was only her November 2010 election which is binding under law, as this election was made after her receipt of the required legal notice.  Her prior elections, made in the various applications for benefits, are not binding, as she had not been properly notified of the consequences and importance of making a careful election when she submitted those applications.

In addition to fully complying with the statutory and regulatory requirements for notice as to the importance of selecting the most beneficial election date, the Board observes that the letter additionally set up an implied contract between VA and the appellant, in that if she cashed a single VA education benefit check, she was impliedly accepting the terms of her benefits as defined by the VA.  

Again, the Board finds that this effective "contract" was fully and clearly explained in the November 2012 notification letter to the appellant.  Thus, when the appellant cashed her first education check, we can presume that she understood or should have understood the consequences of this action. 

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, the appellant's argument that she relied upon erroneous information provided over the phone may reflect the facts of the situation; however, because she had clear written notice of the law, she is not absolved from her responsibility to follow the written notice she received versus her reliance upon an oral conversation.  

In summary, the Board observes that although the law regarding elections of beginning dates is inflexible in not allowing any subsequent change in the election date for the start of Chapter 35 benefit payments, Congress has expressed its intention and has designed the program in this way.  It is the responsibility of the VA to administer the program as designed in the fairest way possible.  In this case, because the appellant initially elected a starting date of June 4, 2010, rather than a starting date of September 28, 2009, she may not be reimbursed for those eight months of education costs.  Because the Board has found that the notice provided to her was adequate and clear as to the importance of carefully choosing her beginning date, the law does not allow her to select an earlier date after the fact.  

The preponderance of the evidence is against the claim and the appeal must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§21.1031, 21.1032.  In this case, it does not appear that the appellant was provided with any such general notification from VA, although the Board observes that her first application for benefits was submitted through the VA's website, which does contain such information for review by applicants.  Nevertheless, because the disposition of this case rests entirely upon the specific and particular notice which was in fact provided to the Veteran as to the importance of choosing her beginning date and the irrevocable nature of that choice, the Board finds that any deficiency of notice immediately following the VA's receipt of the appellant's application for DEA benefits constitutes merely harmless error. 

ORDER

Because the appellant made a formal election of June 4, 2010, as the starting date for her Chapter 35 education benefits, no prior benefits may be paid.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


